UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4888

JAMES RUFUS WOODS,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
William L. Osteen, District Judge.
(CR-98-117)

Submitted: November 18, 1999

Decided: November 29, 1999

Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

A. Wayne Harrison, Sr., HARRISON, NORTH, COOKE & LAN-
DRETH, Greensboro, North Carolina, for Appellant. Walter C. Hol-
ton, Jr., United States Attorney, Lisa B. Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

James Rufus Woods appeals his conviction for possession with
intent to distribute crack in violation of 21 U.S.C.§ 841(a)(1) (1994).
Woods was sentenced to a term of life imprisonment followed by ten
years of supervised release. On appeal, Woods contends that the dis-
trict court erred in declining to suppress evidence seized during a
search incident to his arrest. Woods argues that the evidence should
have been suppressed because probable cause did not exist to support
his arrest. Based upon the materials before the court, we affirm.

Probable cause exists to support a warrantless arrest when "the
facts and circumstances within the arresting officer's knowledge are
sufficient for a reasonable person to believe that a crime has been or
is being committed by the person to be arrested." United States v.
Miller, 925 F.2d 695, 698 (4th Cir. 1991). In assessing the existence
of probable cause, district courts examine the totality of the circum-
stances known to the officers at the time of the arrest. See Illinois v.
Gates, 462 U.S. 213, 232 (1983). We review for clear error the
court's factual determinations made at a suppression hearing, while
the court's legal conclusions are reviewed de novo. See United States
v. Han, 74 F.3d 537, 540 (4th Cir. 1996).

The testimony at the suppression hearing revealed the following
facts as found by the district court. Law enforcement officers received
information that Woods was dealing crack and that he had two prior
drug convictions. An informant, who never gave false information,
disclosed to the officers that Woods was his main supplier of crack
and that it was his practice to meet Woods at various locations along
North Carolina Highway 119 to purchase crack from him. The infor-
mant also told the officers that Woods drove many vehicles, one of
which was a maroon or purple van. The officers were aware that
Woods was a large African-American male and that he resided at a
particular residence along Highway 119. In cooperation with the law
enforcement officers, the informant called Woods at his residence and
arranged a drug purchase on Highway 119 near Woods' home. The
officers organized a road-block and other surveillance between

                     2
Woods' home and the place where the informant and Woods had
arranged to meet.

Within minutes of being notified that the informant had contacted
Woods and that Woods would be en route with three ounces of crack,
law enforcement officers spotted a maroon van leaving Woods' drive-
way, being driven by an African-American male and traveling in the
direction of the road-block. When the vehicle was in sight of the road-
block and only a couple of miles from Woods' residence, it turned off
the Highway into a private drive. The officers then stopped the vehi-
cle and arrested Woods. Contemporaneous to Woods' arrest, officers
seized three small packages of crack in a larger paper bag placed in
between the two front sets.

We conclude that sufficient probable cause existed to support
Woods' arrest and thus the district court did not err in denying
Woods' motion to suppress evidence. Accordingly, we affirm Woods'
conviction. We dispense with oral argument because the facts and
legal contentions are adequately set forth in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                    3